Title: To Thomas Jefferson from Albert Gallatin, 14 March 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
                            
            Washington 14th March 1803
          
          You will receive herewith an official representation dated the 5th instt., submitting the propriety of removing the collectors of Brunswick Georgia, Plymouth Mass., & Fort Adams, Mississ.; The Commissions for their three successors Turner of Georgia, Henry Warren & Mr Trist have already been received from the Secretary of State & transmitted to them. I had understood that a commission of register for the land office at Natchez was also to be made out in the name of the other Turner of the Mississippi territory; but upon application to the departt. of State, it was found that his name had not been transmitted by you; and being myself ignorant of his christian name, it was necessarily delayed. The sooner you can transmit his name, the better it will be, as, independent of other reasons, I think it eligible that the news of his appointment should, together with that of Cato West, be received in the Territory as early as that of Mr Triest.
          
          I have issued a Warrant for the 2,500 dollars appropriated for the extension of the external commerce of the United States in favor of T. Tucker as Treasurer of the Military department, which will, of course, place the whole sum subject to the drafts of Gen. Dearborn as Secy. of War; but it is necessary that I should have for that purpose your authorization: a form is herein enclosed. Capn. Lewis leaves this place to morrow morning. I have requested Mr King to project a blank map to extend from 88 to 126° West longitude from Greenwich & from 30° to 55° north latitude; which will give us the whole course of the Mississipi and the whole coast of the Pacific ocean within the same latitudes together with a sufficient space to the North to include all the head waters of the Port Nelson River. In this I intend to insert the course of the Mississipi as high up as the Ohio from Ellicot’s, the coast of the Pacific from Cook & Vancouver, the north bend of the Missouri & such other of its waters as are there delineated from the three maps of Arrowsmith & from that of Mackenzie, and the Rio Norte and other parts of the Missoury from Danville & Delisle. The most difficult point to ascertain is the latitude of the sources of the Rio Norte; and it is important, in order to know whether there would be any danger in following a more southerly branch of the Missouri than that delineated in Mackenzie’s & in the manuscript transcribed from Mr Thornton’s map by Cap. Lewis. I mention this because you may perhaps have some book at Monticello, which might throw some light on that subject or at least on the latitude & longitude of Santa Fe.
          I do not perceive that there will be any thing of importance to be done in this department till your return—
          With respect & attachment Your obedt. Servt.
          
            Albert Gallatin
          
        